Case 3:19-cv-00894-RDM Document 61 Filed 11/23/20 Page 1 of 8

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RALPH MORRISSEY, as Executor of the :
Estate of Kathleen Healy a/k/a :
Kathleen Morrissey, deceased, et al.,

Plaintiffs, :
Vv. : 3:19-CV-894
(JUDGE MARIANI)
GCMC GEISINGER COMMUNITY
MEDICAL CENTER, et ai.,
Defendants.
MEMORANDUM AND ORDER

 

Presently before the Court is a discovery dispute between Plaintiff and Defendant
Geisinger Community Medical Center (hereinafter “Geisinger’).

On September 25, 2020, Plaintiff filed a letter with the Court explaining he had
received Privilege Logs from Geisinger but that “a discovery issue has arisen as a result of
the materials received from Defendant Geisinger” and specifically that the “Privilege Logs
that were provided contain multiple redactions and documents that are being withheld
pursuant to the Peer Review Production Act 63 P.S. § 425.1 et seq.” and asserting that
“these materials are in fact discoverable.” (Doc. 53). Plaintiff attached the following two
Privilege Logs: (1) Privilege/Discovery Log for M&M Materials; and (2) Privilege/Discovery
Log for Credentialing File for [Defendant] Haitham Abughnia, M.D. (Doc. 53, at 2-6).

The Court held a conference call to address Plaintiffs letter, and Defendant

Geisinger’s response thereto (Doc. 56), on October 19, 2020. After hearing the parties’
Case 3:19-cv-00894-RDM Document 61 Filed 11/23/20 Page 2 of 8

arguments, and upon agreement by counsel, the Court agreed to conduct an in camera
review of the pages in dispute. During the conference call, the parties confirmed that the
following pages of the Privilege Logs were at issue:
1. Privilege/Discovery Log for M&M Materials:
a. “Cardiovascular Peer Review M&M Minutes” (1 page)
b. “Medical Staff Peer Review Case Rating Form” (3 pages)
c. “C-CMC Heart and Vascular Institute Peer Review Powerpoint” (15 pages)
2. Privilege/Discovery Log for Credentialing File for Haitham Abughnia, M.D.:'
a. “NPDB Request” (page 176)
b. “Reappointment Quality Check” (pages 210-214)
c. “Reappointment Data Sheet” (page 227)
By letter dated October 20, 2020, Defendant Geisinger provided the Court with the
afore-listed documents in dispute. Defendant asserts that these documents are “clearly

protected by the Pennsylvania Peer Review Protection Act.” (Doc. 56, at 1).2

 

‘In the Privilege Log relating to Dr. Abughnia, Defendant stated that it had redacted the social
security number, date of birth, data bank reporting information, and DEA number from pages 210-214 and
227. (See Doc. 53, at 5). Plaintiffs counsel clarified during the telephone conference that he is only seeking
the data bank information redacted from these pages and not the other aforementioned information.

2 The above-captioned action was removed from the Court of Common Pleas for Lackawanna
County on the basis of diversity jurisdiction. (Doc. 1). Plaintiffs Complaint (Doc. 1-1) asserts nine
Pennsylvania state law claims arising out of the medical treatment, and death, of Kathleen M. Morrissey.
Because this action involves only state law claims, Defendant's assertion of the state law privilege derived
from the Peer Review Protection Act (‘PRPA’) is appropriate. See Fed. R. Civ. P. 501 (‘{I]n a civil case,
state law governs privilege regarding a claim or defense for which state law supplies the rule of decision”);
Pearson v. Miller, 211 F.3d 57, 66 (3d Cir. 2000) (“In general, federal privileges apply to federal law claims,
and state privileges apply to claims arising under state law.”).

2
Case 3:19-cv-00894-RDM Document 61 Filed 11/23/20 Page 3 of 8

The Pennsylvania Peer Review Protection Act (“PRPA”) “provides a narrow
evidentiary privilege to protect the ‘proceedings and documents of a review committee’
conducting peer review activities by professional health care providers in conformity with its
provisions.” Reginelli v. Boggs, 181 A.3d 293, 296 (Pa. 2018). The statute “represents a
determination by the legislature that, because of the expertise and level of skill required in the
practice of medicine, the medical profession itself is in the best position to police its own
activities.” Joe v. Prison Health Servs., Inc., 782 A.2d 24, 32 (Pa. Cmmw. Ct. 2001).

Thus, pursuant to the PRPA,

The proceedings and records of a review committee shall be held in confidence
and shall not be subject to discovery or introduction into evidence in any civil
action against a professional health care provider arising out of the matters which
are the subject of evaluation and review by such committee and no person who
was in attendance at a meeting of such committee shall be permitted or required
to testify in any such civil action as to any evidence or other matters produced or
presented during the proceedings of such committee or as to any findings,
recommendations, evaluations, opinions or other actions of such committee or
any members thereof: Provided, however, That information, documents or
records otherwise available from original sources are not to be construed as
immune from discovery or used in any such civil action merely because they
were presented during proceedings of such committee. . .

63 P.S. § 425.4.

The Court first turns to the documents and information at issue in Geisinger’s
Privilege/Discovery Log for Credentialing File for Haitham Abughnia, M.D.

The PRPA’s “evidentiary privilege is reserved only for the ‘proceedings and
documents of a review committee.” Reginelli, 181 A.3d at 304 (quoting 63 P.S. § 425.4).

As further explained by the Pennsylvania Supreme Court,
Case 3:19-cv-00894-RDM Document 61 Filed 11/23/20 Page 4 of 8

Review of a physician's credentials for purposes of membership (or continued
membership) on a hospital's medical staff is markedly different from reviewing
the “quality and efficiency of service ordered or performed” by a physician when
treating patients. Accordingly, although “individuals reviewing the professional
qualifications or activities of its medical staff or applicants for admission thereto,”
63 P.S. § 425.2, are defined as a type of “review organization,” such individuals
are not “review committees” entitled to claim the PRPA's evidentiary privilege in
its section 425.4.

Id. at 305-306. See also, Estate of Krappa v. Lyons, 211 A.3d 869, 875 (Pa. Super. Ct. 2019)
(where the files at issue consist entirely of credentialing materials, the “PRPA’s protections do
not extend to the credentialing committee’s materials, because this entity does not qualify as

mY

a ‘review committee,” citing Reginelli).

Nonetheless, Pennsylvania courts have repeatedly held that disclosure of information
contained within National Practitioner Data Bank (“NPDB”) reports is prohibited pursuant to
the PRPA and federal statute. See e.g., Jacksonian v. Temple Univ. Health Sys. Found.,
862 A.2d 1275, 1280 (Pa. Super. Ct. 2004) (‘The statutes on which [Defendant] relies prohibit
only the disclosure of the information contained in the Data Bank. See 42 U.S.C. §
11137(b)(1); 63 P.S. § 425.4. These statutes in no way imply that a hospital cannot disclose
whether it made inquiries to the Data Bank, or why it did not make inquiries.”) (emphasis in
original). In addition, although Plaintiff relies on Leadbitter v. Keystone Anesthesia

Consultants, Ltd., 229 A.3d 292 (Pa. Super. Ct. 2020) to support the argument that data bank

reporting information is not privileged, that case is of questionable value here. This is so

 

3 The NPDP describes itself as “a web-based repository of reports containing information on
medical malpractice payments and certain adverse actions related to health care practitioners, providers,
and suppliers.” NATIONAL PRACTITIONER DATA BANK, npdp. hrsa.gov/topNavigation/aboutUs jsp.

4
Case 3:19-cv-00894-RDM Document 61 Filed 11/23/20 Page 5 of 8

because the Pennsylvania Supreme Court has accepted the petition for allowance of appeal
in that action, specifically as to the issues of whether the lower court erred in ordering “the
production of acknowledged ‘peer review documents’ solely because they were maintained in
a physician’s credentialing file’, in violation of the PRPA, and whether the lower court's
holding also “directly conflicts with the Federal Healthcare Quality improvement Act, 42
U.S.C. § 11137(B)(1), and federal regulations which protect from disclosure, responses to
statutorily-required inquiries of the national practitioner data bank, by ordering the production
of such documents solely because they were maintained in physician's credentialing file.”
See Leadbitter v. Keystone Anesthesia Consultants, Ltd., 2020 WL 5524849 (Pa. 2020) (per
curiam order granting petition for allowance of appeal).

Here, the “NPDB Request” (p. 176) is unambiguously a response generated by the
Data Bank, containing only Data Bank information. It is further undisputed that the only
redacted information at issue in pages 210-214 and 227 is data bank reporting information.
Such information is likewise protected by the privilege created by the PRPA under state law.
The case law supports the conclusion that although the PRPA’s protections do not extend to
the credentialing committee’s materials, the Data Bank information contained therein is
subject to protection under the PRPA.

For these reasons, Plaintiffs objections relating to pages 176, 210-214, and 227 of
Geisinger’s Privilege/Discovery Log for Credentialing File for Haitham Abughnia, M.D. will

be overruled.
Case 3:19-cv-00894-RDM Document 61 Filed 11/23/20 Page 6 of 8

With respect to the documents at issue in Geisinger’s Privilege/Discovery Log for
M&M Materials, the Court finds that all pages, with the exception of pages 5, 6, 7, 8, and 14
of the “G-CMC Heart and Vascular Institute Peer Review Powerpoint” are properly
designated as privileged under the PRPA.

On their face, the “Cardiovascular Peer Review M&M Minutes” and “Medical Staff
Peer Review Case Rating Form’ clearly fall within the documents intended to be considered
privileged by the PRPA. These documents are each annotated as “Peer Review Generated
Document|s] Solely for Quality Improvement Purposes pursuant to 63 P.S. Section 425.1 et
seq. and MCARE” and review of the documents confirms that they were intended only for the
purpose of conducting peer review. Those documents plainly consist of “proceedings and
records of a review committee” which arise “out of the matters which are the subject of
evaluation and review by such committee”, 63 P.S. § 425.4. Examination of the documents
establishes that they were all created by, and for, the systems peer review committee, which
was comprised of only professional health care providers as defined in 63 P.S. § 425.2, and
were used by these health care providers for evaluation of the quality and efficiency of
services ordered or performed by other professional health care providers involved in Mrs.
Morrissey’s medical care. Cf Ungurian v. Beyzman, 232 A.3d 786, 800 (Pa. Super. Ct.
2020) (PRPA privilege did not apply to meeting minutes where the Committee included both
hospital members and community members served by hospital and thus was not exclusively
comprised of “professional healthcare providers.”). To find that the “Cardiovascular Peer

Review M&M Minutes” and “Medical Staff Peer Review Case Rating Form” are not subject to
Case 3:19-cv-00894-RDM Document 61 Filed 11/23/20 Page 7 of 8

the PRPA privilege would contravene the precise purpose for which that statute’s protections
were enacted. See e.g., Joe, 782 A.2d at 32 (the “need for confidentiality in the peer review
process stems from the need for comprehensive, honest, and sometimes critical evaluations
of medical providers by their peers in the profession. Without the protection afforded through
the confidentiality of the proceedings, the ability of the profession to police itself effectively
would be severely compromised.” (internal citation omitted).

The same analysis and conclusion apply to the majority of the 15-page “G-CMC
Heart and Vascular Institute Peer Review Powerpoint’. The first powerpoint slide
specifically makes clear that the slides were created solely for the “Systems Peer Review
Committee” and for the purpose of quality improvement pursuant to PRPA and MCARE in
addressing Mrs. Morrissey’s case. Nonetheless, upon review of the powerpoint, five of the
slides consist of “information, documents or records otherwise available from original
sources” and are therefore not privileged, despite being presented during proceedings of
the peer review committee, see 63 P.S. 425.4. The slides on 5, 6, 7, 8, and 14, which the
Court notes may well already be in Plaintiff's possession, consist of doctors’ notes from a
cardiology consult and examination, an electrocardiogram print-out, an x-ray, and a stress
parameters sheet, all generated in the course of Mrs. Morrissey’s treatment. See Ungurian,
232 A.3d at 797 (‘the PRPA does not protect documents available from other sources or
documents that have been shared outside of the peer review committee.”). As such, these
five slides are not protected under § 435.4 and Defendant will be ordered to produce those

Slides to Plaintiff.
Case 3:19-cv-00894-RDM Document 61 Filed 11/23/20 Page 8 of 8

ACCORDINGLY, THIS at Mi DAY OF NOVEMBER, 2020, for the reasons set
forth herein, IT IS HEREBY ORDERED THAT:

1. Plaintiff's objection to Defendant’s assertion of privilege pursuant to the PRPA with
respect to the Privilege/Discovery Log for Credentialing File for Haitham Abughnia,
M.D. is OVERRULED.

2. Plaintiffs objection to Defendant's assertion of privilege pursuant to the PRPA with
respect to the “Cardiovascular Peer Review M&M Minutes” and “Medical Staff Peer
Review Case Rating Form” is OVERRULED.

3. Plaintiffs objection to Defendant's assertion of privilege as to the “G-CMC Heart and
Vascular Institute Peer Review Powerpoint” is SUSTAINED IN PART AND
OVERRULED IN PART as follows:

a. Defendant shall provide pages 5, 6, 7, 8, and 14 of the powerpoint to Plaintiff.

b. Plaintiff's objection is overruled in all other respects.

  

CM

 

Robert D. Mariani
United States District Judge
